UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-1242




In re: STARSHA SEWELL,

                    Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
James K. Bredar, Chief District Judge. (1:18-mc-00114)


Submitted: June 18, 2020                                          Decided: June 22, 2020


Before FLOYD, THACKER, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Starsha M. Sewell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Starsha M. Sewell appeals the district court’s order denying her Fed. R. Civ. P. 60(b)

motion for relief from the court’s previously issued and modified prefiling injunction and

the court’s notices returning certain pleadings to Sewell pursuant to that injunction. On

appeal, we confine our review to the issues raised in the informal brief. See 4th Cir. R.

34(b). Because Sewell’s informal brief does not challenge the basis for the district court’s

disposition, she has forfeited appellate review of the court’s order. See Jackson v. Lightsey,

775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important document; under

Fourth Circuit rules, our review is limited to issues preserved in that brief.”). Accordingly,

we affirm the district court’s order. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                                 AFFIRMED




                                              2